NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                    Submitted June 19, 2014
                                      Decided June 19, 2014

                                          Before

                         DANIEL A. MANION, Circuit Judge 

                         MICHAEL S. KANNE, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

No. 13‐3707

UNITED STATES OF AMERICA,                    Appeal from the United States District
     Plaintiff‐Appellee,                     Court for the Eastern District of Wisconsin.

      v.                                     No. 13‐CR‐17‐1‐JPS

THOMAS HENDERSON,                            J.P. Stadtmueller,
    Defendant‐Appellant.                     Judge.

                                       O R D E R

       Thomas Henderson and his codefendants robbed a number of merchants in the
Milwaukee area, usually at gunpoint, in late 2012 and early 2013. Typically they donned
masks, entered a store, and restrained the employees and customers with zip ties. They
grabbed cash, lottery tickets, bus passes, and cigarettes, and then fled in a silver
Nissan Versa. Henderson’s job was to point a rifle at store occupants; on one occasion
he fired a round into the ceiling when a customer was too slow in following his orders.

       Henderson, who was on extended supervision in Wisconsin for felony murder,
stored the rifle at his home but sometimes loaned it to one of his codefendants,
Jamere Towns. In November 2012, Henderson and a friend traded blows with other
No. 13‐3707                                                                           Page 2

passengers on a bus and used a cell phone to call Towns for backup. Towns brought
along the rifle and killed one of the antagonists, who by then had exited the bus. 

       By the beginning of 2013, the FBI and local police had realized that the robbers
were using a Nissan Versa to make their escape. After a ninth robbery on January 4,
police spotted the car and gave chase. Henderson and the other occupants abandoned
the car and tried to flee on foot, but he quickly was caught. Henderson was questioned
and gave a confession after his arrest.

        He was charged with nine counts of obstructing commerce by robbery, 18 U.S.C.
§ 1951, six counts of brandishing a firearm during a crime of violence, id. § 924(c)(1),
and one count of possession of a firearm by a felon, id. § 922(g)(1). Convictions on just
the § 924(c)(1) counts would have mandated consecutive prison terms totaling 132 years.
See id. § 924(c)(1)(A)(ii), (C)(i); United States v. Major, 676 F.3d 803, 811 (9th Cir. 2012);
United States v. Wiest, 596 F.3d 906, 911 (8th Cir. 2010). Henderson moved to suppress
his confession on the ground that he was arrested without probable cause, but a
magistrate judge recommended rejecting that claim and the district court agreed. 

       Henderson and the government then reached a plea agreement. He would plead
guilty unconditionally to the nine robberies, the § 922(g)(1) count, and one of the
§ 924(c)(1) counts. He also would join the government in recommending that the district
court impose a total of 40 years’ imprisonment. In exchange, the government would
dismiss the five other § 924(c)(1) counts. The district court accepted the plea agreement.

        For the robberies and § 922(g)(1) violation, the court calculated a guidelines
imprisonment range of 135 to 168 months. Seven years was added for brandishing the
rifle in violation of § 924(c)(1). Henderson’s lawyer, as promised in the plea agreement,
asked the court to impose 40 years’ imprisonment. The court did so. The court noted
that the sentence exceeds the guidelines range but reasoned that 40 years is fair and
reasonable given the degree of violence involved, Henderson’s lack of respect for the
law, and the need to protect the public and deter robberies. By this time Henderson’s
state supervision had been revoked, and the district court ordered his federal sentence
to run concurrently with the balance of his state incarceration. 

       Henderson filed a notice of appeal, but his appointed lawyer represents that the
appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738
(1967). Counsel has submitted a brief that explains the nature of the case and addresses
the issues that an appeal of this kind might be expected to involve. Because the analysis
No. 13‐3707                                                                            Page 3

in that brief appears to be thorough, we limit our review to the subjects that counsel
discusses, plus the additional issues that Henderson, disagreeing with counsel, believes
have merit. See CIR. R. 51(b); United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United
States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 

        Both the attorney and Henderson focus on whether the defendant could
challenge his guilty pleas. But Henderson did not move to withdraw his pleas in the
district court, so our review would be limited to plain error. See United States v. Vonn,
535 U.S. 55, 62–63 (2002); United States v. Davenport, 719 F.3d 616, 618 (7th Cir. 2013).

        Counsel suggests that the district court complied with “each and every mandate”
of Federal Rule of Criminal Procedure 11, but that assessment is slightly inaccurate.
Although the plea colloquy indeed was extensive, the court neglected to tell Henderson
that he could persist in his pleas of not guilty, see FED. R. CRIM. P. 11(b)(1)(B); that his
right to counsel would extend to all proceedings including trial, see id. 11(b)(1)(D); and
that the court was required to impose special assessments, see id. 11(b)(1)(L). Yet an
appellate claim based on these omissions would be frivolous. There was no need to tell
Henderson about his right to counsel because a lawyer was present with him during the
colloquy. See United States v. Lovett, 844 F.2d 487, 491 (7th Cir. 1988). Henderson also
knew he could stand by his pleas of not guilty; after all, he pleaded not guilty at his
arraignment and was in court for the very purpose of changing his pleas from not guilty
to guilty. See United States v. Knox, 287 F.3d 667, 670 (7th Cir. 2002). And the special
assessment is covered in the plea agreement. See United States v. Dominguez Benitez, 542
U.S. 74, 85 (2004) (concluding that Rule 11 admonishment omitted from plea colloquy
could not have affected defendant’s substantial rights since information was included in
written plea agreement); United States v. Driver, 242 F.3d 767, 771 (7th Cir. 2001) (same).

       Henderson proposes to argue that the prospect of life imprisonment and
relentless pressure from his lawyer coerced him to plead guilty. Prodding from a
lawyer or another person could conceivably coerce a guilty plea, but “not every piece of
pressure from a private party amounts to unconstitutional coercion.” United States v.
Wilson, 922 F.2d 1336, 1341 (7th Cir. 1991); see United States v. Mezzanatto, 513 U.S. 196,
209–10 (1995); United States v. Mitchell, 633 F.3d 997, 1002 (10th Cir. 2011); Loconte v.
Duggar, 847 F.2d 745, 752–53 (11th Cir. 1998). And, in fact, during the plea colloquy
Henderson acknowledged under oath that he was not pressured or coerced in any way
but, rather, was pleading guilty voluntarily. His sworn representations are presumed
truthful, so any challenge on this basis would be frivolous. See United States v. Loutos,
No. 13‐3707                                                                            Page 4

383 F.3d 615, 619 (7th Cir. 2004); Bridgeman v. United States, 229 F.3d 589, 592 (7th Cir.
2000); United States v. Standiford, 148 F.3d 864, 868 (7th Cir. 1998).

        Counsel also notes in his Anders submission that Henderson could not challenge
the adverse ruling on his motion to suppress because he pleaded guilty unconditionally.
That is correct; Henderson waived all nonjurisdictional defects that occurred prior to his
unconditional pleas of guilty. See Tollett v. Henderson, 411 U.S. 258, 267 (1973); United
States v. Adigun, 703 F.3d 1014, 1018–19 (7th Cir. 2012); United States v. Combs, 657 F.3d
565, 568–69 (7th Cir. 2011).

        Counsel has not identified any basis to disturb the district court’s application of
the sentencing guidelines, leaving only the possibility of challenging the reasonableness
of Henderson’s overall prison sentence. Counsel properly concludes that any argument
on this point would be frivolous. We will uphold an above‐guidelines sentence so long
as the district court gives adequate reasons, consistent with the factors listed in 18
U.S.C. § 3553(a). See United States v. Abebe, 651 F.3d 653, 657 (7th Cir. 2011); United States
v. McIntyre, 531 F.3d 481, 483 (7th Cir. 2008). Here the district court imposed the 40‐year
sentence that Henderson bargained for in order to save himself from five, consecutive
25‐year terms under § 924(c)(1)(C)(i). It would be frivolous for Henderson now to
characterize as unreasonable the very sentence he negotiated and advocated. See United
States v. Reyes‐Contreras, 349 F.3d 524, 525 (8th Cir. 2003); United States v. Chan, 97 F.3d
1582, 1584 (9th Cir. 1996). That is especially true on these facts.

       Henderson advances one more potential argument in his Rule 51(b) response:
that 40 years is unreasonable because his codefendants committed the same crimes but
cooperated and received “very light sentences.” But different sentences among
codefendants are justified when they rest on legitimate considerations, including
cooperation with the government, and so any argument on this basis would be
frivolous. See United States v. Serfling, 504 F.3d 672, 681 (7th Cir. 2007); United States v.
Borscarino, 437 F.3d 634, 638 (7th Cir. 2006). 

      Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the
appeal.